Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The election is noted. Claims 5-8 are withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claims 1 and 9 are unclear in that they imply that at least two carbon materials have to be present or compared to each other. If a single material has a bulk density of (for example) 1.6 g/cc, how are b and y calculated?
B) Claims 1 and 9 are unclear because the units of density and pore size are not specified and thus can be cherry-picked to create any value for the ratio. For example, if the density is 1.6 g/cc and the pores of the material are 10-30 Angstroms, then expressing the pores in meters can create a denominator which is 2x10-9 (two times ten to the negative 9th power) and thus the ratio will be enormously large. Similarly, if the density is expressed in tons per cubic centimeter, then the numerator will be a tiny number and thus the ratio will be small- for the SAME material. All of this is further confused by the issue recited in A) above.
C) Claims 2-4 are unclear if pores outside the range recited are permitted to be present; the drawings show pores ranging from 3-7,000 nm.

Because of these issues, a proper search and application of the prior art is not possible, and the following is offered for the sake of completeness:

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 9, 11-14, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cashmore 9907336.
Cashmore teaches, especially in the figures and tables 3, 4 and 7, carbon materials having a pore size ranging from 10 to 10-5 nm. The denominator is thus approximately 10 when expressed in nm. The density can be 0.35 or 0.36. Thus, the numerator is 0.01 when expressed in g/cc. The ratio is thus 10-3. Pores within the claimed ranges are present. While the reference does not recite the claimed features explicitly, it renders the claims obvious based upon selection of materials to make the desired properties, noting also the issues raised above. For claim 9, the teaching of a value of ‘X’ is patentably indistinct from a claim to a value of ‘less than X’, noting also the ability to create any desired ratio discussed above. See Titanium Metals v. Banner 227 USPQ 773, In re Kirsch 182 USPQ 286 and MPEP 2144.05. Claims 13, 14 and 20 require nothing beyond the carbon itself, and are merely statements of intended use.

Claims 1, 3, 4, 9, 11-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tennison et al. 20110097583.
Tennison teaches, especially in the tables and fig. 13, carbon materials having a wide pore size range and a density of 0.34 g/cc. The above discussion is incorporated by reference, as is the discussion in the Foreign Office proceedings. A film form can be used. It is noted that this is now patent 8591855.

Claims 1, 2, 9, 10, 14, 16, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cordoneanu et al. 20090093561.
Cordoneanu teaches, especially in para 14 and table 1, carbonized materials having bulk density of 0.131 and 0.133 and pores of 5-100 microns. Micropores and mesopores are also discussed. While the features claimed are not discussed, forming a pore distribution which would conform to the claimed ratio is obvious to create the desired characteristics as discussed in para 15.




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736